Exhibit 10.3 Agency Agreement Addendium

 
ENERGIZ INTERNATIONAL INC.


ADDEDUM 2


This Addendum is made and entered into as of this may 5, 2010 (hereinafter
referred to as "Effective Date") by and between:




ENERGIZ INTERNATIONAL Inc. (hereinafter referred to as "ENERGIZ") having its
European office 33 avenue Duquesne 75007 Paris, France represented by Mr. Pierre
Villeneuve its CEO


on the one Part,


and


EEE ltd (hereinafter referred to as "AGENT"), having its head office,
represented by Mr. David Brown its CEO


on the other Part,


ENERGIZ and AGENT individually referred to as "Party" and collectively as
"Parties".


WITNESSETH




WHEREAS ENERGIZ has signed an Agency agreement on December 16th 2009


THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:


To extend to the agreement to November 30th 2010.






For ENERGIZ
INTERNATIONAL                                                                           For
AGENT


/s/ Pierre
Villeneuve                                                                                           
     /s/ David Brown
Name: Pierre
Villeneuve                                                                                    
     Name: David Brown
Position: Managing
Director                                                                                  Position:
Managing Director




